Citation Nr: 1714151	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  15-43 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Appellant served on active duty for training from August 2007 to December 2007 with additional service in the Army Reserve until December 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.


FINDING OF FACT

The Appellant's representative submitted a written statement in April 2017 withdrawing this appeal on the Appellant's behalf.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a).  Withdrawal may be made by the appellant or by his or her authorized representative on the record during a hearing before the Board or in writing.  38 C.F.R. § 20.204(b).  A written withdrawal must include the name of the appellant, the file number, and a statement that the appeal is withdrawn.  Id.

Here, the Appellant's representative submitted a written statement in April 2017 withdrawing this appeal on the Appellant's behalf.  The April 2017 written statement meets the requirements for a written withdrawal, as it includes the appellant's name, the file number, and a statement that the appeal is withdrawn.  Accordingly, the Board finds that the appellant has clearly and unambiguously withdrawn the appeal of the denial of nonservice-connected pension benefits.  There is no remaining allegation of error of fact or law for appellate consideration with respect to this issue.  Therefore, the Board does not have jurisdiction to review it, and it is dismissed.


ORDER

The appeal of the denial of nonservice-connected pension benefits is dismissed



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


